             Case 1:20-cv-11363-RGS Document 38 Filed 10/15/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

 ERIC CLOPPER,

 Plaintiff
                                                    Case No.: 1:20-cv-11363-RGS
 v.

 HARVARD UNIVERSITY; PRESIDENT
 AND FELLOWS OF HARVARD COLLEGE
 (HARVARD CORPORATION); THE
 HARVARD CRIMSON; AND JOHN DOES
 1-10,

 Defendants


               ASSENTED-TO MOTION TO EXTEND TIME
 TO SUBMIT OPPOSITION TO THE HARVARD CRIMSON’S MOTION TO DISMISS

        The Plaintiff, Eric Clopper, moves, with the assent of The Harvard Crimson (through its
attorney, Robert Bertsche), to extend the filing deadline of his opposition to The Harvard
Crimson’s Rule 12 motion until October 26, 2020. The extension is requested due to counsel’s
unanticipated illness ongoing for the past week and inability meet professional obligations as a
result.

Respectfully submitted,



/s/ Michael Vigorito ______________                                  Dated: October 15, 2020
Michael Vigorito, Esq. (BBO#: 696328)
VIGORITO WOOLF PC
100 State Street, Floor 9
Boston, MA 02109
(617) 410-6750
mvigorito@vigoritowoolf.com
                                      Certificate of Service

        I, Michael Vigorito, hereby certify that this document has been filed on September 14,
2020, through the ECF system and will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing, and by email to Robert A. Bertsche, One Int. Place,
Suite 3700, Boston MA 02210 (rbertsche@princelobel.com).



                                                1
